— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.) rendered February 5, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree with the determination of the hearing court that there was clear and convincing evidence that an independent source existed for the complainant’s in-court identification of the defendant (see, Manson v Braithwaite, 432 US 98; Neil v Biggers, 409 US 188; People v Smalls, 112 AD2d 173, 174).
We have examined the defendant’s remaining contentions, including the contention raised in his supplemental pro se brief, and find them to be without merit. Mangano, P. J., Rosenblatt, Ritter and Santucci, JJ., concur.